DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a headlamp comprised of, in part, a light control module configured to activate each of the first light source, the second light source, the third light source, and the fourth light source; and where the lighting control module includes at least a periphery-only illumination mode that activates only the second light source, the third light source, and the fourth light source. Claims 2-14 are allowed due to their dependency upon claim 1. 
Regarding claim 15, the prior art of record fails to teach or suggest a headlamp comprised of, in part, a first light source configured to illuminate a first area in front of the headlamp; a second light source configured to illuminate a second area below the headlamp…an inertial sensor that is configured to monitor a motion of the headlamp; and a lighting control module configured to initiate a dim mode for at least one of the first light source and the second light source based on at least one of the real time voltage and the motion. Claim 16 is allowed due to its dependency upon claim 15. 
	Regarding claim 17, the prior art of record fails to teach or suggest a headlamp comprised of, in part, a housing; a first light source that is housed within a first compartment comprising a first lens, where the first light source is configured to illuminate a first area in front of the headlamp; a second light source that is housed within a second compartment comprising a second lens, where the second light source is configured to illuminate a second area to a first side of the headlamp; a third light source that is housed within a third compartment comprising a third lens, where the third light source is configured to illuminate a third area to a second of the headlamp; where a combined illumination area of the first light source, the second light source and the third light source encompasses an entire range of the peripheral vision for a wearer...

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875